



Exhibit 10.15


BLUCORA, INC.
2018 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE


(PERFORMANCE-BASED RESTRICTED STOCK UNITS)


TO:                 (the “Participant” or “you”)


FROM:     Blucora, Inc., a Delaware corporation (the “Company”)


You are hereby granted by the Company a Restricted Stock Unit Award (the
“Award”) under the Blucora, Inc. 2018 Long-Term Incentive Plan (the “Incentive
Plan”). Each restricted stock unit (an “RSU”) subject to the Award has a
notional value equivalent to one share of the Company’s Common Stock for
purposes of determining the number of shares of Common Stock (the “Shares”)
subject to the Award.


The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the "Notice of Grant") and in the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the
Incentive Plan, each of which are incorporated by reference into this Notice of
Grant. Capitalized terms that are not defined in the Notice of Grant shall have
the meanings given to them in the Agreement, and if not defined in the
Agreement, the meanings given to them in the Incentive Plan.


Date of Grant:                


Award Number:                


Target Number of RSUs
Subject to the Award:             (the “Target RSUs”);
provided that the actual number of RSUs that are granted and may be earned is up
to 200% of the Target RSUs (or _____________________ RSUs)


Vesting Schedule: Except as specifically provided in the Agreement and subject
to the restrictions and conditions set forth in the Incentive Plan, the RSUs
shall vest on the Vesting Date (as defined on Schedule 1 to this Notice of
Grant, attached hereto, which is incorporated by reference into this Notice of
Grant), based upon the achievement of the performance goals set forth on
Schedule 1 (the “Performance Vesting Conditions”).







--------------------------------------------------------------------------------





Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting schedule set forth herein do not constitute an express or
implied promise of your continued engagement as an employee, officer, director
or other service provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the Company’s right to terminate your
employment or service relationship with the Company or its Related Companies at
any time, with or without Cause. For purposes of this Award, the term “Cause”
shall have the meaning set forth in your Employment Agreement (as defined
below), provided that, if such Employment Agreement does not define such term or
no such agreement is then in effect, then it shall mean dishonesty, fraud,
serious or willful misconduct, unauthorized use or disclosure of confidential
information or trade secrets, or conduct prohibited by law (except minor
violations), in each case as determined by the Committee, whose determination
shall be conclusive and binding.


Employment Agreement: If there is a written employment agreement in effect
between you and the Company (the “Employment Agreement”), then the Award shall
be subject to the terms of such Employment Agreement, so long as such Employment
Agreement remains in effect (as it may be amended, supplemented or restated from
time to time) and the terms set forth in the Employment Agreement are applicable
to the Award.


Committee Decisions/Interpretations: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Incentive Plan and the Award.


* * * * * * *
[Remainder of Page Intentionally Left Blank
Signature Page Follows.]


-2-

--------------------------------------------------------------------------------






By your signature below or electronic acceptance, you agree that the Notice of
Grant, the Agreement, the Incentive Plan, and the Employment Agreement (if
applicable), constitute your entire agreement with respect to the Award, and
except as set forth therein, may not be modified except by means of a writing
signed by the Company and you. This Notice of Grant and Agreement may be
executed and/or accepted electronically and/or executed in duplicate
counterparts, the production of either of which (including a signature or proof
of electronic acceptance) shall be sufficient for all purposes for the proof of
the binding terms of this Award.


BLUCORA, INC.










By:___________________________


Its: ___________________________
 
PARTICIPANT






_____________________________
Signature


Date:_________________________


 
 
 




Attachments:
1. Performance Vesting Conditions
2. Restricted Stock Unit Agreement
3. Incentive Plan
 
 







Signature Page to Notice of Grant

--------------------------------------------------------------------------------






SCHEDULE 1
BLUCORA, INC.
2018 LONG-TERM INCENTIVE PLAN
PERFORMANCE VESTING CONDITIONS






Schedule 1-1

--------------------------------------------------------------------------------






EXHIBIT A
BLUCORA, INC.
2018 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


1.Grant. The Company hereby grants to the Participant listed on the Notice of
Grant (the “Participant”) an Award of RSUs, as set forth in the Notice of Grant
and subject to the terms and conditions in this Restricted Stock Unit Agreement
(this “Agreement”) and the Incentive Plan. Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings given to them in the
Notice of Grant, and if not defined in the Notice of Grant, the meanings given
to them in the Incentive Plan.
2.    Company’s Obligation. Each RSU represents the right to receive a Share on
the vesting date. Unless and until the RSUs vest, the Participant will have no
right to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company.
3.    Vesting Schedule. Subject to Paragraph 4 hereof and to any other relevant
Incentive Plan provisions, the RSUs awarded by this Agreement will vest
according to the vesting schedule specified in the Notice of Grant. The effect
of a Company approved unpaid leave of absence on the terms and conditions of the
RSUs will be determined by the Committee, subject to applicable laws.
4.    Forfeiture upon Termination of Service. Except as provided in the Notice
of Grant, if the Participant has a Termination of Service for any or no reason
prior to vesting, the unvested RSUs awarded by this Agreement will thereupon be
forfeited at no cost to the Company.
5.    Payment After Vesting. Subject to Paragraph 21 hereof, any RSUs that vest
in accordance with Paragraph 3 will be paid to the Participant (or in the event
of the Participant’s death, to his or her estate) in Shares on, or as soon as
practicable after, the applicable vesting date (but in any event, within sixty
(60) days of the date on which the RSUs vest).
6.    Withholding Taxes. As a condition to the payment of any vested RSUs, the
Participant must make such arrangements as the Company may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such payment. The Company may permit or require the
Participant to satisfy all or part of the Participant’s tax withholding
obligations by (a) paying cash to the Company or a Related Company, as
applicable; (b) having the Company or a Related Company, as applicable, withhold
an amount from any cash amounts otherwise due or to become due from the Company
or a Related Company, as applicable, to the Participant; (c) having the Company
withhold a number of Shares that would otherwise be issued to the Participant
having a Fair Market Value equal to the tax withholding obligations;
(d) surrendering a number of Shares the Participant already owns having a Fair
Market Value equal


A-1

--------------------------------------------------------------------------------





to the tax withholding obligations; or (e) any combination of (a), (b), (c) or
(d) above. The value of the Shares so withheld or tendered may not exceed the
employer’s minimum required tax withholding rate.
7.    Payments After Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
8.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until the date of issuance of any such Shares under the Incentive Plan.
Except as otherwise provided in Paragraph 9, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
any Shares subject to the Award. The Participant agrees to execute any documents
requested by the Company in connection with the issuance of any Shares.
9.    Adjustments. The number of Shares covered by the Award shall be subject to
adjustment in accordance with Article 11 of the Incentive Plan.
10.    No Effect on Employment or Service Relationship. Nothing in the Incentive
Plan or any Award granted under the Incentive Plan will be deemed to constitute
an employment or service contract or confer or be deemed to confer any right for
the Participant to continue in the employ or service of, or to continue any
other relationship with, the Company or any Related Company or limit in any way
the right of the Company or any Related Company to terminate the Participant’s
employment or other service relationship at any time, with or without Cause.
11.    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the
Participant from time to time; and to the Participant at the Participant’s
electronic mail or postal address as shown on the records of the Company from
time to time, or at such other electronic mail or postal address as the
Participant, by notice to the Company, may designate in writing from time to
time.
12.    Award Is Not Transferable. Except to the limited extent provided in
Paragraph 7, the Award and the rights and privileges conferred hereby may not be
transferred, assigned, pledged (as collateral for a loan or as security for the
performance of an obligation or for any other purpose) or hypothecated in any
way (whether by operation of law or otherwise) and may not be subject to sale
under execution, attachment or similar process. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Award, or any right or
privilege conferred hereby, or upon


A-2



--------------------------------------------------------------------------------





any attempted sale under any execution, attachment or similar process, the Award
and the rights and privileges conferred hereby immediately will become null and
void.
13.    Binding Agreement. Subject to the limitation on the transferability of
the Award contained herein, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and assigns.
14.    Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall be under no
obligation to the Participant to register for offering or resale or to qualify
for exemption under the Securities Act, or to register or qualify under the laws
of any state or foreign jurisdiction, any Shares, security or interest in a
security paid or issued under, or created by, the Incentive Plan, or to continue
in effect any such registrations or qualifications if made.
15.    Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that the Company will not be obligated to
issue any Shares to the Participant if the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.
16.    Investment Representation. Unless the Shares are issued to the
Participant in a transaction registered under applicable federal and state
securities laws, the Participant represents and warrants to the Company that all
Shares which may be issued hereunder will be acquired by the Participant for
investment purposes for his or her own account and not with any intent for
resale or distribution in violation of federal or state securities laws. Unless
the Shares are issued to the Participant in a transaction registered under the
applicable federal and state securities laws, at the option of the Company, a
stop-transfer order against the Shares may be placed on the official stock books
and records of the Company, and a legend indicating that such Shares may not be
pledged, sold or otherwise transferred, unless an opinion of counsel is provided
(concurred in by counsel for the Company) stating that such transfer is not in
violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration. The Company may require such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws.
17.    Conflicting Terms; Incentive Plan Governs. This Agreement and the Notice
of Grant are subject to all terms and provisions of the Incentive Plan. In the
event of a conflict between one or more provisions of this Agreement or the
Notice of Grant and one or more provisions of the Incentive Plan, the provisions
of the Incentive Plan will govern.


A-3



--------------------------------------------------------------------------------





18.    Committee Authority; Decisions Conclusive and Binding. The Participant
acknowledges that a copy of the Incentive Plan has been made available for his
or her review by the Company, and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Award subject to all the
terms and provisions thereof. The Committee will have the power to interpret
this Agreement, the Notice of Grant and the Incentive Plan, and to adopt such
rules for the administration, interpretation and application of the Incentive
Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any RSUs
have vested). The Participant hereby agrees to accept as binding, conclusive,
and final all decisions of the Committee upon any questions arising under the
Incentive Plan, this Agreement or the Notice of Grant. No member of the
Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to the Incentive Plan, this
Agreement or the Notice of Grant.
19.    Claims. The Participant’s sole remedy for any Claim shall be against the
Company, and the Participant shall not have any claim or right of any nature
against any Related Company (including, without limitation, any parent,
subsidiary or affiliate of the Company) or any stockholder or existing or former
director, officer or employee of the Company or any Related Company. The
foregoing individuals and entities (other than the Company) shall be third-party
beneficiaries of this Agreement for purposes of enforcing the terms of this
Paragraph 19.
20.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.
21.    Section 409A. The Award is intended to be exempt from or comply with the
requirements of Section 409A, and shall be construed accordingly.
Notwithstanding any other provision of this Agreement, the Notice of Grant, the
Incentive Plan or the Employment Agreement to the contrary, with respect to any
payments and benefits to which Section 409A applies, if the Participant is a
“specified employee,” within the meaning of Section 409A, then to the extent
necessary to avoid subjecting the Participant to the imposition of any
additional tax under Section 409A, amounts that would otherwise be payable
during the six-month period immediately following the Participant’s “separation
from service,” within the meaning of Section 409A(a)(2)(A)(i), shall not be paid
to the Participant during such period, but shall instead be accumulated and paid
to the Participant (or, in the event of the Participant’s death, the
Participant’s estate) in a lump sum on the first business day after the earlier
of the date that is six months following the Participant’s separation from
service or the Participant’s death.
22.    Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Delaware, without reference to any choice-of-law rules. The
Participant irrevocably consents to the


A-4



--------------------------------------------------------------------------------





nonexclusive jurisdiction and venue of the state and federal courts located in
Dallas County, the State of Texas.
23.    Recovery of Compensation. In accordance with Section 6.13 of the
Incentive Plan, the Company may recoup all or any portion of any Shares or cash
paid to the Participant in connection with the Award, as set forth in the
Company’s clawback policy, if any, approved by the Board from time to time.
24.    Entire Agreement; Employment Agreement. This Agreement, together with the
Notice of Grant and the Incentive Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement and the Notice of Grant.
Each party to this Agreement and the Notice of Grant acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement, the Notice of Grant or the Incentive Plan and that
any agreement, statement, or promise that is not contained in this Agreement,
the Notice of Grant or the Incentive Plan shall not be valid or binding or of
any force or effect. Notwithstanding anything to the contrary contained in the
Notice of Grant, this Agreement or in the Incentive Plan, in the event of any
conflict between the terms and conditions of the Award as set forth in the
Notice of Grant, this Agreement and in the Incentive Plan, as the case may be,
and the terms and conditions of the Employment Agreement, the terms and
conditions of the Employment Agreement shall govern unless the conflicting
provision in the Notice of Grant, this Agreement or in the Incentive Plan, as
the case may be, is more favorable to the Participant; in which case, the
provision more favorable to the Participant shall govern.
25.    Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
26.    Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
27.    Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
28.    Modification. No change or modification of this Agreement or the Notice
of Grant shall be valid or binding upon the parties unless the change or
modification is in writing and signed


A-5



--------------------------------------------------------------------------------





by the parties; provided, however, that the Company may change or modify this
Agreement or the Notice of Grant without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Incentive Plan to the extent permitted by the Incentive Plan.




A-6

